UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to PEOPLES BANCORP OF NORTH CAROLINA, INC. (Exact name of registrant as specified in its charter) North Carolina (State or other jurisdiction of incorporation or organization) 000-27205 56-2132396 (Commission File No.) (IRS Employer Identification No.) 518 West C Street, Newton, North Carolina (Address of principal executive offices) (Zip Code) (828) 464-5620 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerate Filer Accelerated Filer Non-Accelerated Filer Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. 5,542,703 shares of common stock, outstanding at October 31, 2011. INDEX PART I. FINANCIAL INFORMATION PAGE(S) Item 1. Financial Statements Consolidated Balance Sheets at September 30, 2011 (Unaudited) and December 31, 2010 3 Consolidated Statements of Earnings for the three and nine months ended September 30, 2011 and 2010 (Unaudited) 4 Consolidated Statements of Comprehensive Income for the three and nine months ended September 30, 2011 and 2010 (Unaudited) 5 Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and 2010 (Unaudited) 6-7 Notes to Consolidated Financial Statements (Unaudited) 8-20 Item 2. Management's Discussionand Analysis of Financial Condition and Results of Operations 21-35 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4T. Controls and Procedures 37 PART II. OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults upon Senior Securities 38 Item 5. Other Information 38 Item 6. Exhibits 38-41 Signatures 42 Certifications 43-45 Statements made in this Form 10-Q, other than those concerning historical information, should be considered forward-looking statements pursuant to the safe harbor provisions of the Securities Exchange Act of 1934 and the Private Securities Litigation Act of 1995.These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of management and on the information available to management at the time that this Form 10-Q was prepared.These statements can be identified by the use of words like “expect,”“anticipate,” “estimate,” and “believe,” variations of these words and other similar expressions.Readers should not place undue reliance on forward-looking statements as a number of important factors could cause actual results to differ materially from those in the forward-looking statements.Factors that could cause actual results to differ materially include, but are not limited to, (1) competition in the markets served by Peoples Bank, (2) changes in the interest rate environment, (3) general national, regional or local economic conditions may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and the possible impairment of collectibility of loans, (4) legislative or regulatory changes, including changes in accounting standards, (5) significant changes in the federal and state legal and regulatory environments and tax laws, (6) the impact of changes in monetary and fiscal policies, laws, rules and regulations and (7) other risks and factors identified in other filings with the Securities and Exchange Commission, including but not limited to those described in Peoples Bancorp of North Carolina, Inc.’s Annual Report on Form 10-K for the year ended December 31, 2010. 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Balance Sheets (Dollars in thousands) September 30, December 31, Assets (Unaudited) (Audited) Cash and due from banks, including reserve requirements $ Interest bearing deposits Cash and cash equivalents Certificates of deposit - Investment securities available for sale Other investments Total investment securities Mortgage loans held for sale Loans Less allowance for loan losses ) ) Net loans Premises and equipment, net Cash surrender value of life insurance Other real estate Accrued interest receivable and other assets Total assets $ Liabilities and Shareholders' Equity Deposits: Non-interest bearing demand $ NOW, MMDA & savings Time, $100,000 or more Other time Total deposits Demand notes payable to U.S. Treasury Securities sold under agreement to repurchase FHLB borrowings Junior subordinated debentures Accrued interest payable and other liabilities Total liabilities Commitments Shareholders' equity: Series A preferred stock, $1,000 stated value; authorized 5,000,000 shares; issued and outstanding 25,054 shares in 2011 and 2010 Common stock, no par value; authorized 20,000,000 shares; issued and outstanding 5,542,703 shares in 2011 and 5,541,413 shares in 2010 Retained earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ See accompanying notes to consolidated financial statements. 3 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Earnings (Dollars in thousands, except per share amounts) Three months ended Nine months ended September 30, September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Interest income: Interest and fees on loans $ Interest on investment securities: U.S. Government sponsored enterprises States and political subdivisions Other 74 61 Total interest income Interest expense: NOW, MMDA & savings deposits Time deposits FHLB borrowings Junior subordinated debentures Other 74 98 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Service charges Other service charges and fees Other than temporary impairment losses - ) - ) Gain on sale of securities Mortgage banking income Insurance and brokerage commissions 84 Miscellaneous Total non-interest income Non-interest expense: Salaries and employee benefits Occupancy Other Total non-interest expense Earnings before income taxes Income tax expense (benefit) ) Net earnings Dividends and accretion on preferred stock Net earnings available to common shareholders $ Basic net earnings per common share $ Diluted net earnings per common share $ Cash dividends declared per common share $ See accompanying notes to consolidated financial statements. 4 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (Dollars in thousands) Three months ended Nine months ended September 30, September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net earnings $ Other comprehensive income: Unrealized holding gains on securities available for sale Reclassification adjustment for other than temporary impairment losses included in net earnings - - Reclassification adjustment for gains on securities available for sale included in net earnings ) Unrealized holding losses on derivative financial instruments qualifying as cash flow hedges - ) ) ) Total other comprehensive income, before income taxes Income tax expense related to other comprehensive income: Unrealized holding gains on securities available for sale Reclassification adjustment for gains net of write downs of securities available for sale included in net earnings ) Unrealized holding losses on derivative financial instruments qualifying as cash flow hedges - ) ) ) Total income tax expense related to other comprehensive income Total other comprehensive income, net of tax Total comprehensive income $ See accompanying notes to consolidated financial statements. 5 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows Nine months ended September 30, 2011 and 2010 (Dollars in thousands) (Unaudited) (Unaudited) Cash flows from operating activities: Net earnings $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation, amortization and accretion Provision for loan losses Gain on sale of investment securities ) ) Write-down of investment securities - Loss/(Gain) on sale of other real estate and repossessions ) Write-down of other real estate and repossessions Restricted stock expense 5 7 Change in: Mortgage loans held for sale Cash surrender value of life insurance ) ) Other assets ) Other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Net change in certificates of deposit Purchases of investment securities available for sale ) ) Proceeds from calls, maturities and paydowns of investment securities available for sale Proceeds from sale of investment securities available for sale Purchases of other investments ) - Proceeds from sale of other investments Net change in loans Purchases of premises and equipment ) ) Purchase of bank owned life insurance - Proceeds from sale of other real estate and repossessions Net cash (used) providedby investing activities ) Cash flows from financing activities: Net change in deposits Net change in demand notes payable to U.S. Treasury ) ) Net change in securities sold under agreement to repurchase Proceeds from FHLB borrowings - Repayments of FHLB borrowings ) ) Restricted stock payout 9 - Cash dividends paid on Series A preferred stock ) ) Cash dividends paid on common stock ) ) Net cash provided by financing activities Net change in cash and cash equivalent Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ 6 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows, continued Nine months ended September 30, 2011 and 2010 (Dollars in thousands) (Unaudited) (Unaudited) Supplemental disclosures of cash flow information: Cash paid during the year for: Interest $ Income taxes $ Noncash investing and financing activities: Change in unrealized gain on investment securities available for sale, net $ ) ) Change in unrealized gain on derivative financial instruments, net $ Transfer of loans to other real estate and repossessions $ Financed portion of sale of other real estate $ Accretion of Series A preferred stock $ See accompanying notes to consolidated financial statements. 7 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) (1)Summary of Significant Accounting Policies The consolidated financial statements include the financial statements of Peoples Bancorp of North Carolina, Inc. and its wholly-owned subsidiaries, Peoples Bank (the “Bank”) and Community Bank Real Estate Solutions, LLC, along with the Bank’s wholly-owned subsidiaries, Peoples Investment Services, Inc. and Real Estate Advisory Services, Inc. (collectively called the “Company”).All significant intercompany balances and transactions have been eliminated in consolidation. The consolidated financial statements in this report are unaudited.In the opinion of management, all adjustments (none of which were other than normal accruals) necessary for a fair presentation of the financial position and results of operations for the periods presented have been included.Management of the Company has made a number of estimates and assumptions relating to reporting of assets and liabilities and the disclosure of contingent assets and liabilities to prepare these consolidated financial statements in conformity with generally accepted accounting principles in the United States (“GAAP”).Actual results could differ from those estimates. The Company’s accounting policies are fundamental to understanding management’s discussion and analysis of results of operations and financial condition.Many of the Company’s accounting policies require significant judgment regarding valuation of assets and liabilities and/or significant interpretation of the specific accounting guidance.A description of the Company’s significant accounting policies can be found in Note 1 of the notes to consolidated financial statements in the Company’s 2010 Annual Report to Shareholders which is Appendix A to the Proxy Statement for the May 5, 2011 Annual Meeting of Shareholders. Recently Issued Accounting Pronouncements In April 2011, the Financial Accounting Standard Accounting Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-02, A Creditor’s Determination of Whether a Restructuring is a Troubled Debt Restructuring. This ASU provides additional guidance for determining what constitutes a troubled debt restructuring.TheASU is effective for interim and annual periods ending after June 15, 2011.The adoption of this guidance did not have a material impact on the Company's results of operations, financial position ordisclosures. In May 2011,FASB issued ASU No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (“IFRS”).ASU No. 2011-04 is intended to result in convergence between U.S. GAAP and IFRS requirements for measurement of and disclosures about fair value. The amendments are not expected to have a significant impact on companies applying U.S. GAAP.This ASU is effective for interim and annual periods beginning after December 15, 2011.The adoption of this guidance is not expected to have a material impact on the Company's results of operations, financial position ordisclosures. In June 2011,FASB issued ASU No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income.ASU No. 2011-05 will require companies to present the components of net income and other comprehensive income either as one continuous statement or as two consecutive statements.It eliminates the option to present components of other comprehensive income as part of the statement of changes in shareholders' equity.This ASU does not change the items which must be reported in other comprehensive income, how such items are measured or when they must be reclassified to net income. This standard is effective for interim and annual periods beginning after December 15, 2011.Because ASU No. 2011-05 impacts presentation only, it will have no impact on the Company's results of operations or financial position. Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies are not expected to have a material impact on the Company's results ofoperations, financial position or disclosures. (2)Investment Securities Investment securities available for sale at September 30, 2011 and December 31, 2010 are as follows: 8 (Dollars in thousands) September 30, 2011 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value Mortgage-backed securities $ U.S. Government sponsored enterprises - State and political subdivisions 35 Trust preferred securities - - Equity securities Total $ (Dollars in thousands) December 31, 2010 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value Mortgage-backed securities $ U.S. Government sponsored enterprises State and political subdivisions Trust preferred securities - - Equity securities - Total $ The current fair value and associated unrealized losses on investments in securities with unrealized losses at September 30, 2011 and December 31, 2010 are summarized in the tables below, with the length of time the individual securities have been in a continuous loss position. (Dollars in thousands) September 30, 2011 Less than 12 Months 12 Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Mortgage-backed securities $ 25 State and political subdivisions 34 1 35 Equity securities - - Total $ (Dollars in thousands) December 31, 2010 Less than 12 Months 12 Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Mortgage-backed securities $ - - U.S. Government sponsored enterprises - - State and political subdivisions - - Total $ - - 9 At September 30, 2011, unrealized losses in the investment securities portfolio relating to debt securities totaled $385,000.The unrealized losses on these debt securities arose due to changing interest rates and are considered to be temporary.From the September 30, 2011 tables above, 6 out of 168 securities issued by state and political subdivisions contained unrealized losses and 25 out of 112 securities issued by U.S. government sponsored enterprises, including mortgage-backed securities, contained unrealized losses.These unrealized losses are considered temporary because of acceptable investment grades on each security and the repayment sources of principal and interest are government backed.The unrealized loss on one equity security was $182,000 as of September 30, 2011.This unrealized loss is considered temporary based upon the entity’s strong capital position and growth potential. The amortized cost and estimated fair value of investment securities available for sale at September 30, 2011, by contractual maturity, are shown below. Expected maturities of mortgage-backed securities will differ from contractual maturities because borrowers have the right to call or prepay obligations with or without call or prepayment penalties. (Dollars in thousands) Amortized Cost Estimated Fair Value Due within one year $ Due from one to five years Due from five to ten years Due after ten years Mortgage-backed securities Equity securities Total $ Proceeds from sales of securities available for sale during nine months ended September 30, 2011 were $72.3 million and resulted ingross gains of $2.5 million and gross losses of $9,000.Proceeds from sales of securities available for sale during the nine months ended September 30, 2010 were $28.1 million and resulted in a gross gain of $1.8 million. Securities with a fair value of approximately $88.1million and $75.5 million at September 30, 2011 and December 31, 2010, respectively, were pledged to secure public deposits and for other purposes as required by law. (3)Loans Major classifications of loans at September 30, 2011 and December 31, 2010 are summarized as follows: (Dollars in thousands) September 30, 2011 December 31, 2010 Real estate loans Construction and land development $ Single-family residential Commercial Multifamily and farmland Total real estate loans Commercial loans (not secured by real estate) Consumer loans (not secured by real estate) All other loans (not secured by real estate) Total loans Less allowance for loan losses Total net loans $ The Company grants loans and extensions of credit primarily within the Catawba Valley region of North Carolina, which encompasses Catawba, Alexander, Iredell and Lincoln counties and also in Mecklenburg, Union and Wake counties of North Carolina.Although the Bank has a diversified loan portfolio, a substantial portion of the loan portfolio is collateralized by improved and unimproved real estate, the value of which is dependent upon the real estate market. 10 Loans are considered past due if the required principal and interest payments have not been received as of the date such payments were due. Loans are placed on non-accrual status when, in management’s opinion, the borrower may be unable to meet payment obligations as they become due, as well as when required by regulatory provisions. Loans may be placed on non-accrual status regardless of whether or not such loans are considered past due. When interest accrual is discontinued, all unpaid accrued interest is reversed. Interest income is subsequently recognized only to the extent cash payments are received in excess of principal due. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. The following tables present an age analysis of past due loans, by loan type, as of September 30, 2011 and December 31, 2010: September 30, 2011 (Dollars in thousands) Loans 30-89 Days Past Due Loans 90 or More Days Past Due Total Past Due Loans Total Current Loans Total Loans Accruing Loans 90 or More Days Past Due Real estate loans Construction and land development $ - Single-family residential Commercial - Multifamily and farmland - - Total real estate loans Commercial loans (not secured by real estate) 35 - Consumer loans (not secured by real estate) 6 - All other loans (not secured by real estate) - Total loans $ December 31, 2010 (Dollars in thousands) Loans 30-89 Days Past Due Loans 90 or More Days Past Due Total Past Due Loans Total Current Loans Total Loans Accruing Loans 90 or More Days Past Due Real estate loans Construction and land development $ Single-family residential - Commercial - Multifamily and farmland - Total real estate loans Commercial loans (not secured by real estate) 13 Farm loans (not secured by real estate) - Consumer loans (not secured by real estate) 98 13 - All other loans (not secured by real estate) - Total loans $ 11 The following table presents the Company’s non-accrual loans as of September 30, 2011 and December 31, 2010: (Dollars in thousands) September 30, 2011 December 31, 2010 Real estate loans Construction and land development $ Single-family residential Commercial Multifamily and farmland - - Total real estate loans Commercial loans (not secured by real estate) Consumer loans (not secured by real estate) All other loans (not secured by real estate) - - Total $ At each reporting period, the Company determines which loans are impaired.Accordingly, the Company’s impaired loans are reported at their estimated fair value on a non-recurring basis.An allowance for each impaired loan, which is generally collateral-dependent, is calculated based on the fair value of its collateral.The fair value of the collateral is based on appraisals performed by third-party valuation specialists.Factors including the assumptions and techniques utilized by the appraiser are considered by management.If the recorded investment in the impaired loan exceeds the measure of fair value of the collateral, a valuation allowance is recorded as a component of the allowance for loan losses.No interest income is recognized on impaired loans subsequent to their classification as impaired. The following tables present the Company’s impaired loans as of September 30, 2011 and December 31, 2010: September 30, 2011 (Dollars in thousands) Unpaid Contractual Principal Balance Recorded Investment With No Allowance Recorded Investment With Allowance Recorded Investment in Impaired Loans Related Allowance Average Outstanding Impaired Loans Real estate loans Construction and land development $ - - Single-family residential Commercial 1 Multifamily and farmland - Total impaired real estate loans Commercial loans (not secured by real estate) - - Consumer loans (not secured by real estate) - - All other loans (not secured by real estate) - Total impaired loans $ December 31, 2010 (Dollars in thousands) Unpaid Contractual Principal Balance Recorded Investment With No Allowance Recorded Investment With Allowance Recorded Investment in Impaired Loans Related Allowance Average Outstanding Impaired Loans Real estate loans Construction and land development Single-family residential Commercial Multifamily and Farmland - 27 Total impaired real estate loans Commercial loans (not secured by real estate) 5 5 Farm loans (non RE) - Consumer loans (not secured by real estate) - - 79 All other loans (not secured by real estate) - Total impaired loans $ 12 Changes in the allowance for loan losses for the nine months ended September 30, 2011 were as follows: (Dollars in thousands) Real Estate Loans Construction and land development Single- family residential Commercial Multifamily and farmland Commercial Consumer Unallocated Total Allowance for loan losses: Beginning balance $ 17 Charge-offs ) ) )
